Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-12 are pending.
Action on merits of claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 06/22/2021 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 97

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oh (US 2020/0273927, hereinafter as Oh ‘927).
Regarding Claim 1, Oh ‘927 teaches a display device comprising: 
a substrate (Fig. 5A, (100); [0067]); 
an optical device (Fig. 5A, (20); [0071]) located under the substrate in a display area; and 
a subpixel layer located over the substrate in the display area; wherein the subpixel layer includes at least one of first transistor (TFT’; [0072]) with a first characteristic are located at a first area overlapping with the optical device, and at least one of second transistor (TFT; [0069]) with a second characteristic are located at a second area not overlapping with the optical device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘927 as applied to claim 1 above.
Regarding Claim 2, Oh ‘927 teaches the substrate is formed of transparent polyimide (see para. [0075]).  
Thus, Oh ‘927 is shown to teach all the features of the claim with the exception of explicitly the feature: “an area corresponding to the first area in the substrate is formed of transparent polyimide”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transparent polyimide substrate that can be arranged in any order, thus an area corresponding to the first area in the substrate is formed of transparent polyimide involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have an area corresponding to the first area in the substrate is formed of transparent polyimide when this improve the performance of the display device.

Regarding Claim 3, Oh ‘927 teaches a first substrate (Fig. 2, (175); [0075]); 
a second substrate (100); and 
an interlayer insulating layer (IL’;[0068]);
Thus, Oh ‘927 is shown to teach all the features of the claim with the exception of explicitly the feature: “an interlayer insulating layer interposed between the first substrate and the second substrate”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the interlayer insulating layer that can be arranged in any order, thus an interlayer insulating layer interposed between the first substrate and the second substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the interlayer insulating layer interposed between the first substrate and the second substrate when this improve the performance of the display device.

Regarding Claim 4, Oh ‘927 teaches an area corresponding to the second area in the first substrate or the second substrate is formed of color polyimide (175; [0075]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have color polyimide substrate in the second area on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 5, Oh ‘927 teaches the optical device (30; [0178]) includes at least one of a camera or a proximity sensor.  

Regarding Claim 6, Oh ‘927 teaches the first transistor (TFT’) and the second transistor (TFT) have different electrical characteristic with each other.  
Furthermore, it has been held to be within the general skill of a worker in the art to have the first transistor (TFT’) and the second transistor (TFT) have different electrical characteristic with each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 7, Oh ‘927 teaches the electrical characteristic is determined by a length and a width of a channel.  It would obvious appears that the electrical characteristic is determined by a length and a width of a channel.

Regarding Claim 9, Oh ‘927 teaches a number of subpixels per unit area (Pa; [0090]) in the first area may be less than a number of subpixels per unit area (Pm; [0069]) in the second area (see Figs. 3 and 10B).  

Regarding Claim 10, Oh ‘927 teaches subpixels disposed in the first area (Pa) include at least one of subpixel group composed of two or more subpixels (see Fig. 4).  

Regarding Claim 11, Oh ‘927 teaches a separation distance between the subpixel groups (Pg; [0090]) is greater than a separation distance between two or more subpixels (Pa) included in each of the subpixel group (see Fig. 4).

Regarding Claim 12, Oh ‘927 teaches the first transistor (TFT’) and the second transistor (TFT) are formed on different layers (see Figs. 5A and 5C).	
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh ‘927 as applied to claim 1 above, and further in view of Jeong (US 2019/0355799, hereinafter as Jeong ‘799).
Regarding Claim 8, Oh ‘927 teaches the first transistor (TFT’) and the second transistor (TFT) (see Fig. 2).  
Thus, Oh ‘927 is shown to teach all the features of the claim with the exception of explicitly the feature: “the first transistor is an oxide transistor, and the second transistor is a low-temperature polycrystalline silicon transistor”.  
However, Jeong ‘799 teaches the first transistor (150; [0047]) is an oxide transistor, and the second transistor (120; [0037]) is a low-temperature polycrystalline silicon transistor
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oh ‘927 the first transistor is an oxide transistor, and the second transistor is a low-temperature polycrystalline silicon transistor for the purpose of improve the performance of the display device (see para. [0003]-[0005]) as suggested by Jeong ‘799.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2018/0069063 A1)
Lee et al. (US 2017/0214003 A1)			
Kim et al. (US 2017/0237038 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829